Mr. President, for reasons beyond his control, the Secretary of State for External Relations of my country who would have been very happy to be here publicly to thank you for your hospitable welcome during the Fourth Conference of Heads of State or Government of Non-Aligned Countries has been compelled this time to postpone his annual visit to United Nations Headquarters. On that account the honor falls to me to bring the voice of Mexico to the general debate of the twenty-ninth session of the General Assembly of the United Nations. In so doing, I should like to start my statement by repeating to you the sincere congratulations of the Government and people of Mexico on the distinction which, with unusual unanimity, you have been honored by all Member States. We interpret this as a well-deserved tribute both to your eminent personal qualities and to the outstanding role which your country, Algeria, has played in the development and strengthening of non-alignment among the countries of the third world.
4.	I should likewise pay a tribute of admiration and appreciation to Mr. Leopoldo Benites, who so skilfully and impartially presided over the debates of the twenty-eighth regular session and the sixth special session of the Assembly in a manner which was to the great honor of all the countries of Latin America.
5.	Immediately after having discharged such pleasant duties, I am compelled to deal with something that is far from pleasant. I refer to the disaster which recently cast the Republic of Honduras into mourning, a Republic linked to Mexico by so many ties of affection and history. We have grieved at this unexpected catastrophe as though it had been our own, and the highest Mexican authorities, headed by the President of the Republic, have helped by every means within their power to mitigate its tragic effects. However, the scope of the disaster is such as to render imperative the solidarity and co-operative action of the entire international community.
6.	We welcome the advent of a new Portugal, whose dedication to the principles of the United Nations and total commitment to the task of decolonization were described from this very rostrum some days ago [2239th meeting] in persuasive and eloquent terms by its Minister for Foreign Affairs.
7.	In expressing our boundless welcome to Guinea- Bissau as a Member of the United Nations, the first territory to benefit from the praiseworthy Portuguese policy of liberation and independence, we also wish to voice our confidence that Mozambique, Angola, and Cape Verde will also soon enlarge the ranks of the membership of the Organization of sovereign States, taking it yet another step towards universality.
8.	For similar reasons we are pleased to express our most cordial welcome to Bangladesh and to Grenada.
9.	It would be impossible to try to review here even an adequate selection of the 110 items or, rather, since a few minutes ago, 111 items, on the agenda of this twenty-ninth session, the highest number of items ever submitted to the General Assembly in the annals of the United Nations. Accordingly, I shall limit myself to a synopsis of the essential aspects of my country's position on those items to which we attribute special importance. This general survey will serve as an introduction to the rather more thorough analysis I intend to make of three questions which at this point in history seem to us of fundamental importance: detente, disarmament and the economic rights and duties of States.
10.	We deplore the tragic events that provoked the recent crisis in Cyprus, and we wish publicly to express our gratitude and high esteem to the Secretary-General for his valuable and tireless efforts to prevent an aggravation of the conflict and to contribute to its lasting solution. We share his opinion that such a solution is possible only on the basis of formulas that are in keeping with the Charter, that are freely agreed to by the two Cypriot communities, and that take due account of their vital interests and aspirations. Likewise, we agree with the Secretary-General that it is an essential factor in this matter, as in any other matter of this sort, that "Governments become accustomed to respecting the decisions of the Security Council and to co-operating with the instruments which it may set up" [A/96011Add. I, sect. VII]which in this case means, above all, strict respect for the "sovereignty, independence and territorial integrity of Cyprus". It is equally essential that what are called the peacekeeping operations, which by their very nature must be temporary, should not serve as a pretext "for slackening the momentum of the search for a settlement of underlying problems" [ibid., sect VI].
11.	As regards the items on our agenda entitled "The question of Palestine" [item 108] and "The situation in the Middle East" [item 109], Mexico's position has been clear and consistent: in keeping with the traditional principles of our foreign policy, we repudiate the use of force in international relations and, accordingly, refuse to concede any validity to the occupation of territories and, a fortiori, any attempt at territorial conquest which implies the necessity of withdrawal from all territories occupied as a result of the 1967 war.
12.	We also consider that the parties to the conflict should put an end to the state of warfare and strive to establish a form of coexistence based on respect for the sovereignty, territorial integrity and political independence of all States of the Area. Moreover, we are convinced that there can be no just and lasting peace in the Middle East unless those States take the appropriate measures to guarantee the Palestinian people a future of freedom and dignity.
13.	Among the resolutions adopted by the United Nations-on these items I would single out Security Council resolution 242 (1967), adopted on 22 November 1967 nearly seven years ago which, in our opinion, contains the essential elements for a just solution. Mexico also viewed with satisfaction the adoption by the Security Council, on 22 October last, of resolution 338 (1973), in which it decided that concurrently with the cease-fire in the last armed conflict, negotiations should start between the parties concerned aimed at establishing a just and durable peace in the Middle East.
14.	We would express the hope that the debates that will be taking place now in the plenary Assembly, to which both items have be.en allocated, will be held in an atmosphere and in a spirit that will facilitate the attainment of substantial progress towards a peaceful solution in accordance with justice and the purposes and principles of the Charter.
15.	My country was honored by the recent visit of a mission from the United Nations Council for Namibia. We regard it as a token of appreciation for our active participation in the struggle against colonialism in general, and for our modest but determined contribution to the praiseworthy efforts of that Council, of which Mexico has been a member for two years. We hope that it will go from strength to strength and finally put an end to South Africa's intolerable occupation of Namibia, which is in violation of so many General Assembly and Security Council decisions and has been expressly declared illegal by the highest tribunal, the International Court of Justice.1 Given South Africa's attitude of open defiance of the principal organs of the United Nations, and its repeated failure to comply with basic obligations contracted by Member States under the Charter, it seems to us the duty of the Security Council, a duty that can neither be shirked nor postponed as we stated last week from this very rostrum [2248th meeting] in recalling a suggestion Mexico had made more than five years ago to recommend to the General Assembly, in conformity with Article 5 of the Charter, the immediate suspension of South Africa from the exercise of the rights and privileges inherent in United Nations membership.
16.	The results of the World Population Conference held at Bucharest in July and August of this year under United Nations auspices, represent considerable progress on this vital subject. In the World Population Plan of Action that the Conference approved by consensus, the various theses presented were harmonized. This was done in a way essentially in keeping with the basic aspirations of the countries of the third world. It was made quite clear that the framework of international co-operation that was recommended should be one of strict respect for the sovereignty of each country, and it was emphasized that population problems are closely linked to a balanced development, and therefore that their solution will largely depend on what can be done to raise the standard of living of two thirds of mankind.
17.	The Government of Mexico, which seeks at all times to align its conduct with international decisions, has already sent to my country's Congress an initiative intended to reform the Mexican Constitution with a view to incorporating in it some of the specific recommendations contained in the Bucharest Plan. One of the provisions to be included in the Constitution in accordance with this initiative states the following:
"Man and woman are equal before the law. The law will protect the organization and development of the family. Every person has the right freely to decide, being responsible and informed, on the number and spacing of his or her children."
18.	Another international gathering, which we also consider deserves a positive assessment by this Assembly, is the second session of the Third United Nations Conference on the Law of the Sea, which was held at Caracas in July and August of this year. Even though the Conference did not succeed in completing the difficult and complex task entrusted to it this was obvious from the beginning to States called upon to participate in it and thus it will continue its efforts at a second session to be held next year, there is no doubt that important progress was made on some far-reaching aspects.
19.	The proposal for a 12-nautical-mile-wide territorial sea to be supplemented by an additional economic zone, for which Mexico has suggested the name of "Patrimonial Sea", where in the matter of the exploration and exploitation of all the resources of the sea and of its soil and subsoil thereof, the coastal State would have the same rights that it has in its territorial sea although this would in no way, of course, affect freedom of navigation and overflight has already met with the approval of the vast majority of States.
20.	Likewise, the principle that the zone and the re-sources of the sea-bed and the ocean floor and the subsoil thereof beyond the limits of national jurisdiction are the common heritage of mankind, and the con-sequent need to establish an international authority that would guarantee an equitable distribution of the resources derived from exploitation of a zone, continued to gain ground in the work done in Venezuela's capital.
21.	We venture to hope that the continuation of this task, which will be carried out in Geneva, will make it possible in 1975 to sign an instrument that will find general acceptance and lead to the codification of the many facets of the law of the sea, efforts which in so far as the United Nations is concerned were started in 1958. We believe that this would be to the benefit of properly understood self-interest, as much to the coastal and land-locked countries as to the maritime Powers.
22.	Now I shall go on, as I had announced at the beginning, to make some comments on detente, as it is called, between the two principal nuclear Powers commonly known as the "super-Powers".
23.	Mexico enthusiastically supports the idea of that detente. But, of course, we consider that it should not be viewed as an end to itself but only as a means to consolidate a peace that will guarantee justice and equity for all, a peace that is faithfully and strictly in keeping with the principles of the Charter of the United Nations, as these have been defined in the Declaration on Principles of International Law, Friendly Relations and Co-operation among States in accordance with the Charter of the United Nations [resolution 2625 (XXV)), a declaration that was solemnly adopted in the course of the commemoration of the twenty-fifth anniversary of the Organization.
24.	Detente must therefore mean a complete break with certain practices of the cold-war era that tended to divide the world into bipolar spheres of influence. It must imply a radical change in attitude such as the one that inspired the title of the well-known work that analyzed the arrogance of power. It must never serve to try to justify violations whether open or concealed, clandestine or shouted to the four winds as a means of intimidation or coercion of the basic principles of self-determination, non-intervention and sovereign equality, which are the cornerstone of organized international existence. Fundamental rules of international law which, like those I have just mentioned, have been expressly recognized and reaffirmed with the active participation of all Members of the United Nations, are not to be capriciously invoked or ignored depending on how they suit the selfish interests of a given State, however powerful it may be. We must say "thus far and no further" to all procedures which violate these principles, recalling in this respect what Hugo Grotius said three centuries ago:
"Just as the citizen who violates civil law in order to serve the interest of the moment destroys that which is the foundation of the permanent interests of himself and his posterity, so too a people that violates natural law and international law destroys the defenses of its future tranquility."
25.	We are furthermore convinced that for detente to acquire the scope and significance which I venture to believe we would all desire so that it can serve as an effective instrument to strengthen and consolidate international peace and security, it must impress itself on the world by clear and palpable results in two main fields: in disarmament, and in the economic rights and duties of States.
26.	With respect to the first of these, detente must not become an instrument to institutionalize the so- called balance of terror by legalizing the maintenance in perpetuity however balanced it may be of a deadly supersaturation in nuclear weapons which entails a potential threat to the very survival of mankind.
27.	The modest collateral measures which have been adopted in the course of the last decade apply, in the main only to zones in outer space or the ocean depths, or are intended to eliminate weapons such as the biological weapons which, for reasons of self-preservation, nobody would have dared to use. Such measures should not lead us to forget the nightmarish situation now existing. No attempt should be made to use them as a smokescreen concealing the constant increase in the destructive power of nuclear arsenals, which for more than Ave years has been estimated as representing between 15 and 30 tons of dynamite for every person on the face of the earth. Nor should such measures make us lose sight of the fact that world military expenditures for the present year are estimated at the astronomical sum of $220,000 million, of which approximately $160,000 million is accounted for by the two super-Powers alone. Finally, we should not lose sight of the terrible discoveries which we learn about every day regarding new possible apocalyptic effects of a nuclear conflagration, such as those which were made public last month in statements made by one of the most authoritative sources in the United States, according to which a nuclear war could destroy the layer of ozone in the stratosphere which makes life on our planet possible by protecting it from the ultraviolet rays of the sun.
28.	The many items on disarmament included in the agenda of this session of the Assembly offer the nuclear Powers, and in particular the super-Powers, broad scope in proving that detente can really bring about fruitful results. It would be fitting, for example, to restore general and complete disarmament under effective international control to its proper place as the final goal towards which all negotiations on this subject should be directed. The United States and the Soviet Union would render a valuable contribution to that end by bringing up to date the drafts they submitted to the Disarmament Committee more than 12 years ago, or by presenting new proposals.
29.	The nuclear test held on 18 May this year by a State not listed among those that the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex] defines as nuclear-weapon States has emphasized the urgent need, for the nuclear States Parties to the Treaty, if they wish to prevent horizontal proliferation, to comply without delay with the commitments they entered into concerning vertical proliferation.
30.	Compliance with these commitments would principally mean that the two nuclear super-Powers would put an end without further delay to underground nuclear tests, by means of a permanent agreement, or through unilateral or negotiated moratoria, as the General Assembly has requested in so many of its resolutions.
31.	Such compliance would also require that the armaments race should cease and that nuclear dis-armament should be carried out in accordance with the specific requirements of article VI of the Treaty. Appropriate methods of starting to implement those provisions have been repeatedly put forward by the General Assembly when it emphasized the urgent need for the super-Powers to reach an agreement on "important qualitative limitations and substantial reductions of their strategic nuclear-weapons systems as a positive step towards nuclear disarmament".
32.	The fact that the agenda for this session includes items relating to the establishment of three separate nuclear-free zones [items 30, 31 and 101] one in Latin America, which covers a territory of more than eight million square kilometers with a population of approximately 150 million inhabitants, and the other two proposed zones respectively for the Middle East and southern Asia is in itself most significant. It is a clear indication of the position of those States which do not possess these terrible instruments of mass destruction.
33.	Because of the reluctance of the nuclear Powers to adopt effective disarmament measures, non-aligned States seem to be prepared to resort to procedures similar to those which apply in the case of an epidemic: to seek gradually to broaden the zones of the world in which nuclear weapons are prohibited for all time so that the territories of the nuclear Powers will constitute something like contaminated islands, subject to quarantine.
34.	The nuclear Powers could there make again a contribution to the strengthening of detente. The Soviet Union, the only one not to have done so of the five nuclear Powers to which the General Assembly has addressed so many appeals, can do so by signing and ratifying Additional Protocol II to the Treaty of Tlatelolco the United States and France can do so by signing and ratifying Additional Protocol I to that Treaty, to which the United Kingdom and the Nether-lands are already parties; and all of the nuclear Powers can do so by offering their unreserved co-operation so that the two proposals submitted to the General
Assembly will become a reality, like the Declaration of the Indian Ocean as a Zone of Peace adopted three years ago [resolution 2832 (XXVI)].
35.	This year the General Assembly will also have to deal with the report to be prepared by the Secretary- General, with the assistance of expert consultants, on the reduction of the military budgets of States permanent members of the Security Council and of other States with major economic and military potential. The report was requested by the General Assembly in resolution 3093 B (XXVIII), in connexion with which the delegation of Mexico had the privilege of taking the initiative. Consideration of that report, which we are sure will contain a well-documented and objective study of the subject, will provide yet another occasion for all States, in particular the nuclear Powers, to demonstrate by deeds their political will to assist in achieving disarmament. That is all the more desirable since the Assembly proposed in paragraph 1 of its resolution something which would constitute an invaluable contribution towards alleviating the economic crisis which afflicts the world, that is to say, "the utilization of a part of the funds thus saved to provide international assistance to developing countries".
36.	Lastly, the preparation and convening of a world disarmament conference which would be open to all States, a question which the Assembly has been studying since 1971 and in regard to which it has repeatedly expressed the conviction that it would promote and facilitate the adoption of effective disarmament measures, in particular measures of nuclear disarmament, is something which undoubtedly could give us conclusive proof of a real will for international detente. In that connexion, it is mainly China and the United States which will have to overcome the reluctance they have shown hitherto and offer their co-operation, as we have repeatedly asked them to do.
37.	The other field, also very broad in scope, in which, as I have already pointed out, detente should be felt tangibly so as to win credibility among all the peoples of the third world, is that of establishing a new international economic order which would become a reality within a system that includes an instrument defining the economic rights and duties of States.
38.	We are undoubtedly at a decisive moment in the destiny of man. It is urgent that the detente among the great Powers should' contribute to &n objective interpretation of the origins of the crisis which threatens the world.
39.	The energy problem, which has recently become particularly acute, is doubtless analogous to, though of infinitely smaller proportions, that which the developing countries who are producers of raw materials have been feeling in reverse. Those countries have for decades been the victims of systematic and growing impoverishment because of the imposition of unfair terms of trade amounting to thousands of millions of dollars. However, since in the present case the most highly developed countries are also affected by the so- called energy crisis, the latter, along with its harmful consequences, may have a beneficial result that of inflicting a shock similar to the shock treatment some-times used in the medical treatment of psychiatric ailments.
40.	In fact, the industrial Powers, which could view with equanimity and, why not say it, with the ill-con-cealed complacency of their gigantic importing companies, the collapse in the price of coffee, sugar, cocoa, iron, tin and oil itself, are today experiencing the same effects as those so often felt by the developing countries. We hope that this shock will open their eyes to the urgent need for just and equitable terms of trade between the raw materials which constitute the main source of income of the third world countries and the technology and industrial and agricultural machinery which, in effect, are the virtual monopoly of the developed countries.
41.	If we consider the question of energy in that perspective, and even within the broadest framework of trade relations of which it is a part, it must be concluded at least this is our fervent hope that, as in the case of various other developments of similar gravity, both are but inseparable symptoms of the profound maladjustments in the international economy. Inflation, food shortages, the tragic possibilities of unemployment, the absence of an orderly monetary system, problems of population, pollution of the human environment and the relative depletion of natural resources are reasons for grave concern for any observer of the contemporary scene.
42.	Mexico maintains that, taken in isolation, none of these phenomena is controllable. They make sense only within a global context that at one and the same time encompasses and conditions them. What we must transform is the system itself of international co-existence, not the individual contradictions to which it gives rise. It is an age-old stratification of relationships based on domination that maintains the world of abundance and enlarges the boundaries of the world of poverty. Consequently, it is a question of finding basic answers, new structures capable of subordinating the irrational forces of history to the demands of security, well-being and the survival of the human race. The necessity can no longer be postponed for discovering a real remedy for the alarming situation that confronts the world, instead of resorting to mere palliatives that produce illusory and transient effects.
43.	When at the end of the first United Nations Development Decade we realized that hundreds of millions of men, women and children not only were suffering poverty but were still fighting to live in the degrading anguish of poverty, it became obvious, indeed axiomatic, that the international system of exploitation unrestrained by any ethical controls and having as its only incentive the selfish gain of a consumer society, was powerless to solve the problems resulting from growth.
44.	At the same time, we learned that, during the first Development Decade, gross world production had risen to $1,100,000 million. But we also learned that only 6 per cent of that fantastic sum applied to countries having 60 per cent of the world's population, with a per capita income averaging $200 or less. On the other hand, 80 per cent of that incredible increase had gone to countries with populations barely amounting to one fourth of the world's population, countries that furthermore enjoyed a per capita income of more than $1,000.
45.	It was no doubt because of reasons and facts such as those I have just cited that the President of Mexico, Luis Echeverria Alvarez, was moved to pro-pose, at the third session of the United Nations Conference on Trade and Development, the drafting and adoption of a Charter of Economic Rights and Duties of States, to serve as an instrument which, through mandatory rules of economic conduct, will encourage the development of a framework of co-operation for balanced development. On that occasion, 19 April 1972, the Mexican Head of State spoke words which, in the light of what has since occurred, have today acquired a prophetic sense. It therefore seems to me timely to recall them:
"The solidarity that we are calling for is a condition for survival . . .
"The task to be carried out is one for the present generation; there is no alternative of postponement. We are at the threshold of a structural change in human society that can be brought about only if all nations work together to achieve it.
"If the experience of the decade now ending is repeated in the coming decade, perhaps nothing further can be done to prevent an irreparable deterioration in the relations of the third world with the great industrial nations.
"No balance can be based upon a lack of common consent among the greater part of the world's in-habitants. Our peoples are aware that their poverty produces wealth for others. The hatred accumulated against political colonialism is now rising anew against economic colonialism.
"To construct an economy for peace is, at this hour, the primary duty of the international community. On the other hand, a refusal to co-operate in reducing the disparities among peoples means preventing the principles of the United Nations from acquiring any real content."
46.	To build an economy for peace, an economy from which all nations may benefit equally is the primary objective of the draft Charter of Economic Rights and Duties of States which, as is well known, the Working Group established by UNCTAD in 1972 and entrusted by the United Nations with the task of working out the text of the final draft, has been carefully preparing since February 1973. The General Assembly, in the Program of Action on the Establishment of a New International Economic Order [resolution 3202 (S-VI)] after emphasizing the necessity and urgency of establishing that new order, proclaimed a matter of vital importance that the Charter should be approved at the present session.
47.	It is our hope that it will be so and that the Charter of Economic Rights and Duties of States, the first step in the work of codifying and developing the subject, will constitute, as the Assembly itself affirms in the Program of Action to which I have referred, "an effective instrument towards the establishment of a new system of international economic relations based on equity, sovereign equality and interdependence of the interests of developed and developing countries".
48.	The conflicting speeches we have heard in this Hall during the past two weeks and the terrifying facts reported in the course of the deliberations of the joint meeting of the World Bank and IMF which has just ended in Washington, in which the turbulence of the world economy and the sombre outlook for all countries were endlessly referred to, while at the same time it was affirmed with undeniable authority that hundreds of millions of inhabitants of the third world would die of hunger unless the industrialized nations immediately came to their aid all these facts make clear that we can no longer postpone using co-operation as the antidote to a possible confrontation, so that the concept of interdependence tempered to accord with equity and the sovereign equality of States mentioned in the Program of Action I have referred to may acquire its full force, and to contribute to this we should without delay adopt the draft Charter of Economic Rights and Duties of States. We hope that the General Assembly will interpret the facts in this way and that it will prove equal to the responsibilities that the present historic moment brings.
